Filing Date: 7/10/2019
Claimed Priority Date: JP 2018-132863
Applicant(s): Kurashima et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION / EXAMINER’S COMMENT
This Office action responds to the amendment filed on 12/7/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Amendment Status
The amendment filed on 12/7/2021, responding to the Office action mailed on 8/9/2021, has been entered.  The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office action is claim 1.
Allowable Subject Matter
Claim 1 is allowed.
Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        							
MDP/mdp
February 22, 2022